NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PAUL BUSH,                                      No. 16-15019

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-00323-JAT

   v.
                                                 MEMORANDUM*
 ROBERT LEE POMMER; SHARON
 POMMER,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Paul Bush appeals pro se from the district court’s summary judgment in his

action alleging federal and state law claims arising from a property dispute. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott

Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Bush’s trespass

claim because Bush failed to raise a genuine dispute of material fact as to whether

he had possession of the land at issue. See MacNeil v. Perkins, 324 P.2d 211, 216

(Ariz. 1958) (under Arizona law, “[a] trespasser is one who does an unlawful act or

a lawful act in an unlawful manner to the injury of the person or property of

another” (citation and internal quotation marks omitted)).

      We do not consider whether the district court erred in granting summary

judgment on Bush’s remaining claims because Bush failed to raise them in his

opening brief. See Greenwood v. FAA, 28 F.3d 971, 978 (9th Cir. 1994) (matter

not specifically and distinctly argued in opening brief is waived on review).

      Bush’s requests for oral argument and to strike defendants’ motion for

summary judgment from the record, set forth in his opening brief, are denied.

      AFFIRMED.




                                         2                                      16-15019